t c memo united_states tax_court lawrence r roberson petitioner v commissioner of internal revenue respondent docket no filed date joseph falcone for petitioner timothy s murphy for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year additions to tax_deficiency sec_6653 sec_6653 sec_6653 sec_6659 dollar_figure big_number big_number big_number big_number big_number dollar_figure --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percent of the interest due on the portion of the underpayment attributable to negligence after concessions the sole issue for decision is whether petitioner is liable for the applicable additions to tax under sec_6653 and under sec_6653 and in the years at issue all section references are to the internal_revenue_code as in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in detroit michigan at the time the petition was filed in this case petitioner received a bachelor of arts degree from alabama a m university in and a master's of business administration m b a with concentrations in finance and management from indiana university in after receiving his m b a degree petitioner was employed by the ford motor co where he held various positions in the corporate finance area including cost analyst financial analyst and eventually supervisor of profit analysis in those positions petitioner's duties included analyzing the profitability of cars and looking at the fixed costs to produce a new car petitioner left the ford motor co in to start a financial planning firm thereafter petitioner became a certified financial planner and has worked in the financial planning and investment advisory business through the date of trial in or petitioner became acquainted with louis cunningham a financial planner and securities broker shortly thereafter petitioner began to invest in various mutual funds stocks bonds and variable annuities based on cunningham's suggestions and advice petitioner believed that all investments presented to him by cunningham had been reviewed and placed on an approved list of investments by cunningham's brokerage firm mutual service corp msc in cunningham informed petitioner of an investment opportunity in the music industry specifically the purchase of leasehold interests in master recordings from the southampton music co southampton cunningham earned a commission if petitioner decided to invest in southampton and he encouraged petitioner to do so petitioner could not recall whether cunningham had indicated to him that the southampton investment had been investigated by msc and in fact no such investigation had been done at the time he learned of the southampton investment petitioner was not familiar with the music industry or master recordings petitioner claims that he familiarized himself with the music industry by spending numerous hours at the library doing research talking to some musicians from his church attending several seminars about investing in the music industry and on one or two occasions speaking on the phone with someone from motown records there is no indication however that these efforts included an investigation of the southampton master recording investment presented to petitioner by cunningham when asked at trial what he had learned from his research petitioner stated i learned that it was an industry where you could make a lot of money if you got a good album--a good person that became popular petitioner provided no evidence however that he had researched the profitability petitioner introduced into evidence two brochures he allegedly received at a seminar on investing in the music industry one of the brochures is a quarterly report prepared by another master recording leasing company audio leasing corp and includes information about the activities of that company as well as news about the music industry generally the brochure also emphasizes the alleged tax incentives in investing in master recording leases the second brochure is a glossary of terms used in the music industry neither brochure contains a discussion of the nontax economic benefits to be expected from a master recording lease nor do they discuss the southampton investment program at issue in this case of a master recording or the likelihood of success of a recording artist in date cunningham provided petitioner with a promotional booklet entitled southampton music company program the promotional booklet emphasizes the tax benefits of investing in a master recording rather than any economic benefits that could be expected the booklet includes a 36-page tax opinion by joseph wetzel an attorney in portland oregon the tax opinion discusses the tax benefits of the investment and potential tax problems that could be raised by the internal_revenue_service and ways to avoid them the promotional booklet also contains a chart entitled table of advance lease payments and first year tax benefits with four levels of escalating investments with escalating tax benefits for example according to the chart a cash investment of dollar_figure in a master recording valued at dollar_figure would yield in the first year an investment_tax_credit of dollar_figure and a tax deduction of dollar_figure petitioner asked william parnell an acquaintance who was a return preparer and an enrolled_agent before the internal_revenue_service to review the southampton promotional booklet according to petitioner parnell's assessment of the parnell did not testify in this case southampton investment was that if they would do everything that they said in the booklet it looked okay to him based on his discussions with cunningham and parnell and on his own research of the music industry petitioner decided to invest in southampton and signed a master recording lease agreement on date petitioner was aware of the tax benefits expected from the investment the availability of those benefits for the taxable_year had an impact on petitioner's decision to sign the lease agreement prior to the end of the year pursuant to the agreement petitioner was to pay southampton a total of dollar_figure for a one-fourth leasehold interest in a master recording featuring ray pillow a country- western singer the lease was for a term of years and months petitioner had not listened to or received a copy of the ray pillow master recording prior to investing in southampton petitioner's master recording was to be distributed as a phonograph album by indigo music co indigo a distributor recommended to petitioner by southampton petitioner did not meet or negotiate with anyone from indigo prior to investing in southampton pursuant to his agreements with indigo and petitioner paid dollar_figure on or about the date the lease was signed and reported that amount as rental expense on his tax_return the remaining dollar_figure was paid approximately year thereafter and reported as rental expense on petitioner's return southampton petitioner was to receive royalty payments from indigo on album sales and in turn petitioner was to make additional rental payments to southampton based on a percentage of net profits earned there is no evidence in the record that petitioner has ever received royalty payments from indigo or that any additional rental payments have been made to southampton pursuant to the lease agreement southampton agreed to pass to petitioner his one-fourth share of any investment_tax_credit generated by the ray pillow master recording on his tax_return petitioner reported a tentative regular_investment_credit from his southampton investment of dollar_figure this amount was determined based on a value for the ray pillow master recording reported to petitioner by southampton of dollar_figure petitioner never obtained an independent appraisal of the ray pillow master recording but relied solely on the value reported to him by southampton of the total investment_tax_credit of on his tax_return however petitioner reported dollar_figure in other income from his southampton investment petitioner's tentative regular investment_tax_credit was determined by multiplying the regular investment_tax_credit percentage percent by petitioner's one-fourth share of the total value of the master recording reported by southampton percent x dollar_figure x ¼ dollar_figure petitioner introduced into evidence two documents that he received from southampton purporting to be appraisals of the ray pillow master recording petitioner's reliance on these continued dollar_figure petitioner used dollar_figure of the credit in carried back unused_credit in the amounts of dollar_figure dollar_figure and dollar_figure to and respectively and carried forward additional unused_credit in the amounts of dollar_figure and dollar_figure to and respectively petitioner had dollar_figure of unused investment_tax_credit to carry over into later years additionally on his tax_return petitioner deducted dollar_figure in distribution costs relating to the southampton investment petitioner's tax_return was prepared by an accounting firm chaness and simon and signed by a representative of that firm on date petitioner provided the accounting firm with the southampton promotional booklet and an investment_tax_credit election statement that he had received from southampton for use in preparing his return petitioner presumably provided the same documents to ramona henderson a c p a who petitioner claims prepared his tax_return after petitioner provided receipts and information on all investments to her and continued documents as independent appraisals or as indications of his expected economic benefit from the investment is misplaced as the appraisals were commissioned by and addressed to southampton and were furnished to petitioner several months after petitioner made his investment in southampton and after his tax_return was filed discussed them all with her there is no evidence in the record that either return preparer relied on anything other than the materials provided to petitioner by southampton or that they investigated the bona fides of the master recording investment at the time they completed petitioner's and tax returns subsequent to investing in southampton and after his tax_return was filed petitioner wrote to indigo requesting a sample copy of the ray pillow album and information about when he could expect to receive royalty payments from album sales petitioner also wrote to southampton seeking clarification of the percentage of profits to be paid to southampton as additional rent pursuant to the master recording lease the letters from petitioner to indigo and southampton do not request information about the sales potential of the ray pillow master recording in addition to a copy of the album petitioner received correspondence from southampton explaining the revenue distribution clause of the lease agreement and two letters sent by indigo to all southampton investors regarding proposed distribution outlets and marketing techniques additionally in early petitioner claims to have learned from southampton that other investors had been successfully represented before we note however that petitioner's tax_return does not bear a preparer's signature the internal_revenue_service by an attorney mark vogel although vogel did not testify in this case petitioner claims to have spoken with him and relied on that conversation as additional support for his belief that the southampton master recordings were bona_fide investments opinion petitioner has conceded that he is liable for the full amount of the deficiencies determined by respondent relating to his southampton master recording investment the only issue for consideration is whether petitioner is liable for the additions to tax for negligence under sec_6653 sec_6653 for and and sec_6653 for through provide for an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 for through provides for an addition_to_tax of percent of the interest on the portion of the underpayment attributable to negligence negligence is defined as a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determination of negligence is presumed to be correct and petitioner has the burden of proving that it is erroneous rule a 58_tc_757 the addition_to_tax for negligence under sec_6653 may be correctly assessed in cases where claimed deductions are not supported by the facts 898_f2d_455 5th cir affg tcmemo_1989_56 and tcmemo_1989_189 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 petitioner maintains that he acted reasonably and with due care in claiming deductions and credits with respect to his investment in southampton in support thereof petitioner argues that he relied on promotional materials and appraisals furnished by southampton he relied on his investment adviser and an enrolled_agent who reviewed the promotional materials he conducted his own investigation of the music industry he monitored his investment through correspondence with indigo and southampton he relied on accountants who prepared his and tax returns and he believed other investors had been successfully represented by an attorney regarding the propriety of the tax treatment of their southampton investments under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 taxpayers must be able to show that the adviser reached his or her decisions independently see 414_f2d_749 4th cir affg tcmemo_1968_98 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 982_f2d_163 6th cir affg per curiam tcmemo_1991_ 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 additionally when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required laverne v commissioner supra pincite 90_tc_908 in the instant case petitioner claims that he relied on several professional advisers with respect to his investment in southampton petitioner learned about the southampton investment program from cunningham a financial adviser who encouraged petitioner to invest in a master recording lease petitioner was aware however that cunningham received a commission if petitioner decided to invest in southampton and that cunningham was serving as a salesman rather than an independent adviser acting solely on petitioner's behalf petitioner also argues that he relied on statements made by parnell an enrolled_agent who had reviewed the southampton promotional booklet there is no evidence in the record that parnell relied on anything other than the materials furnished by southampton or that either parnell or cunningham had otherwise investigated the bona fides of the master recording investment similarly there has been no showing that the accountants who prepared petitioner's and tax returns evaluated the merits of the claimed deductions and investment tax_credits rather than simply preparing the tax returns based on information supplied to petitioner by southampton finally petitioner's alleged conversation with vogel in early regarding the tax treatment of other southampton investors provides no support for petitioner's argument that an adequate independent investigation of the southampton program was performed prior to his investment or that petitioner had an objective to earn an economic profit at the time the transaction was entered into in light of the suspect tax benefits offered by the southampton investment and noting petitioner's education and work experience in the area of financial and profit analysis we do not find petitioner's reliance on his alleged advisers to be reasonable or in keeping with the standard of an ordinarily prudent person we note that none of the advisers purportedly relied on by petitioner had any special qualifications or experience in the music industry or with master recording leases that would reasonably lead them to believe that the southampton investment program would be economically profitable it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts which he does not verify see 864_f2d_93 9th cir affg 88_tc_1086 petitioner also argues that his own investigation of the music industry constituted sufficient inquiry into the southampton investment to preclude imposition of sec_6653 negligence additions negligence additions may be imposed if a taxpayer fails to exercise due diligence in an investigation into the bona fides of an obviously suspect transaction 963_f2d_907 6th cir affg tcmemo_1991_179 laverne v commissioner supra pincite petitioner's education and experience as a financial analyst should be considered in determining whether he was negligent in failing to conduct a good_faith investigation of the southampton master recording program leuhsler v commissioner supra freytag v commissioner t c pincite- on its face the southampton investment should have raised serious questions in the minds of ordinarily prudent investors the fact that southampton leased petitioner a one-fourth interest in a master recording purportedly worth dollar_figure for a total of dollar_figure which immediately generated an investment_tax_credit of dollar_figure as well as deductions equal to the amount of all lease payments made should have prompted petitioner to look beyond the promotional materials and to investigate the economic viability of the venture see 925_f2d_348 9th cir affg 92_tc_1 taxpayers negligent where tax savings were almost double the amount of their cash outlay petitioner's alleged investigation of the music industry was superficial at best and does not represent a due diligence inquiry into the specifics of the southampton investment in addition petitioner's limited correspondence with indigo and southampton does not demonstrate a concern for the economic viability of the master recording investment there is no evidence that petitioner investigated the bona fides of the southampton program or that he was concerned with anything other than the tax benefits involved if petitioner had conducted his own good_faith investigation he would have discerned strong reasons to conclude that the southampton investment program was not bona_fide and was designed primarily for tax-avoidance purposes finally petitioner's reliance on 902_f2d_380 5th cir revg tcmemo_1988_408 as authority for his position that his actions were reasonable is misplaced the taxpayers in heasley were uneducated and had extremely limited investment experience moreover the u s court_of_appeals for the fifth circuit indicated that the taxpayers in heasley both intended to earn an economic profit on the investment in issue and actively monitored that investment we cannot reach similar conclusions in the present case petitioner herein was highly educated had worked in the area of financial and profit analysis and had previous investment experience the evidence in this case is that petitioner anticipated benefits primarily from tax savings petitioner has failed to provide evidence of serious efforts to monitor the southampton investment or reliable evidence of any profit objective independent of tax savings we consider petitioner's argument with respect to the heasley case inapplicable under the circumstances of this case we find that petitioner's actions were not reasonable and prudent and that the underpayments attributable to the southampton claims were due to negligence accordingly the additions to tax under sec_6653 and sec_6653 are sustained in full and the additions to tax under sec_6653 are sustained as to the underpayments due to the southampton investment to reflect the foregoing and the concessions of the parties decision will be entered under rule
